                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MASSACHUSETTS



UNITED STATES OF AMERICA


       v.                                           No. 1:19-cr-10117-IT

JANE BUCKINGHAM

               Defendants.


                     DEFENDANT’S SENTENCING MEMORANDUM

       Jane Buckingham committed a crime in order to obtain an unfair advantage for her son.

She knew what she did was wrong, she accepted responsibility for her crime as soon as she was

arrested—from that very first day, when she told her children that she would plead guilty—and

she continues to demonstrate remorse for what she has done. Ms. Buckingham understands that

her crime must be punished. She respectfully submits that a one-year term of probation, and

such fine and community service as the Court deems appropriate, would be sufficient but not

greater than necessary to punish her, taking into account all of the circumstances particular to

Ms. Buckingham’s case.

                                        BACKGROUND

Ms. Buckingham’s Background

       Ms. Buckingham was born in New York, where she and her brother were raised by their

mother after their parents divorced. 1 Her mother died when she was 21, leaving behind

significant debt. After graduating from college, Ms. Buckingham embarked on a successful



1
 Additional, substantial information about Ms. Buckingham’s background is contained in the
Presentence Report and the letters submitted herewith.
and Mr. Singer would provide a test for       to take at home. Id. ¶¶ 39-40. Ms. Buckingham

secured a handwriting sample from         by telling him the sample would be used to verify the

hand-written essay portion of his exam.

        Ms. Buckingham did not tell        about the scheme; she did not want him to know about

it or be involved. She had planned for him to take the test in Houston, and then have his answers

corrected after the fact without his knowledge. When she learned              would not be able to

travel to Houston, Ms. Buckingham requested that Mr. Singer provide her with a test to

administer          at home (and even followed up when Mr. Singer did not send one right away).

Id. ¶¶ 40, 44. Ms. Buckingham took these steps to protect her son from learning about her crime.

After        took the test, Ms. Buckingham mailed the completed test to Mr. Singer.

        Several months later, when Mr. Singer called Ms. Buckingham at the direction of law

enforcement agents, they discussed the possibility of doing the same thing for Ms. Buckingham’s

daughter. Id. ¶ 47. However, Ms. Buckingham did not pursue that scheme. Ms. Buckingham

also discussed with Mr. Singer the possibility of having her son apply to USC using Singer’s

connections in the athletic department, but shortly after that conversation she elected not to

pursue that route. Id. ¶ 53.

Ms. Buckingham’s Acceptance of Responsibility

        Ms. Buckingham was arrested on the morning of March 12, 2019. When she got home

that night, she told her children that



                                                                   Ex. B at 5-6 (

Letter). Just one week later, on March 19, 2019 (days before the deadline imposed by the

Government), Ms. Buckingham’s counsel informed the Government that she would plead guilty.




                                                 4
Soon thereafter, as part of her desire to atone, Ms. Buckingham chose to meet with and be

interviewed by more than a half-dozen prosecutors and FBI agents for over an hour on April 17,

2019, supplying all relevant information she had relating to this case, and answering all questions

put to her. 3

           Ms. Buckingham has never wavered from owning full responsibility for what she did. As

her son wrote in his letter:




                                                              Ex. B at 1 (

Letter).

           Ms. Buckingham’s remorse is evident to all those who know her, and she has

acknowledged her guilt to her friends and family. Her brother wrote: “Jane made a choice—a

very bad one. She knows that she is responsible for that choice and feels shame and guilt about

it every moment.” Id. at 10. Melissa Thomas, who has known Ms. Buckingham for twenty-five

years, recounted that Ms. Buckingham “is withering and self-lacerating when talking about her

own behavior,” “is in full acknowledgment of her guilt, and makes no excuses for her poor

choices, or complaint about the way in which society has reacted,” and would be “horrified” if

she thought Ms. Thomas “was attempting to rationalize her behavior” as “she is scrupulously

forthcoming and deeply sorrowful about her culpability.” Id. at 31. Another friend, Christine

Belgrad, wrote: “We have had numerous emotional conversations since then about how wrong



3
  During this meeting, Ms. Buckingham—noting that she had fainted at the time of her arrest—
also expressed her gratitude to the FBI agents who arrested her, for their kindness and
professionalism.


                                                 5
her actions were and how deeply sorry she is for them. She has been willing to accept the

consequences from the beginning and talks about it openly and candidly in front of her children.

I admire her for taking full responsibility.” Id. at 56.

       Ms. Buckingham is particularly remorseful about the effects that her crime has had on

other students and families who played by the rules. She knows that her crime was wrong not

simply because she broke the rules, but because she tried to cheat a system in which she and her

family already enjoyed many advantages. She wrote:

       I will never forgive myself for committing this crime. I knew better, and I didn’t

       follow my own sense of right and wrong. My family and my children have been

       lucky to have so many advantages that other families and children do not. And

       yet I committed a crime so that my son could have another advantage, an unfair

       and illegal one. It was a terrible thing to do. Every day I regret having made that

       choice. I have hurt the parents and students who don’t have the resources my

       family has.

Ex. A (Jane Buckingham Letter).

                                           ARGUMENT

       “It has been uniform and constant in the federal judicial tradition for the sentencing judge

to consider every convicted person as an individual and every case as a unique study in the

human failings that sometimes mitigate, sometimes magnify, the crime and the punishment to

ensue.” Gall v. United States, 552 U.S. 38, 51 (2007). As such, this Court must base its

sentencing decision on the history and characteristics of Ms. Buckingham, the nature and

circumstances of the offense, and all of the other factors enumerated in 18 U.S.C. § 3553. Ms.




                                                   6
       Ms. Buckingham is also fortunate that, in her case, she did not, in fact, steal a spot from

another student—though she recognizes that does not have any reflection on the severity of her

crime. Although Mr. Singer convinced Ms. Buckingham and



                                                  . PSR ¶ 90. Ms. Buckingham’s crime did not

have the same effect as that of other defendants who took spots that would almost certainly have

been awarded to other students, and those other students were also victims in those cases. There

is no question that Ms. Buckingham committed a crime, and SMU’s decision certainly does not

diminish the seriousness of her crime. However, the aggravating factor that was present in other

cases (actually depriving another student of a spot) is not present here.

       Further, there is no reason to distinguish Ms. Buckingham from the other defendants

based on the fact that     took the test at home. All of the other children in the test-taking

scheme took the test under illegitimate circumstances, under the supervision of a corrupt proctor

who corrected their scores, and none of them obtained their scores based on the answers they

actually chose. Only one of the children in the test-taking scheme is alleged to have known that

the proctor was correcting her scores. To distinguish        from the other children who

unknowingly had their scores changed after they took the test could lead some to infer

was aware of the fraud. Such a suggestion would not only be prejudicial           , who has not

been accused by the Government of any misconduct in this case, and who has stated that he was

not involved in any wrongdoing—but would not be supported by the facts.




USC, she would have been charged with it. Therefore, the Court should not consider the
Government’s suggestion that Ms. Buckingham was willing to participate in the “side door”
scheme.


                                                 8
       The Government’s argument that Ms. Buckingham’s actions make her an “active” rather

than a “passive” participant is logically inconsistent. See ECF No. 423 at 24. Ms. Buckingham

did not take affirmative steps to conceal her fraud from the ACT nor did she take steps to force

ACT to release her son’s score. Rather, the “active” steps that the Government points to are

steps that Ms. Buckingham took to conceal the fraud from her son. The Government then cites

the involvement of children—the very thing that Ms. Buckingham was trying to avoid—as an

aggravating factor. In concealing her fraud from her son, Ms. Buckingham acted no differently

from the parents who had to lie to their children about why they were taking the SAT or ACT at

a test center in Los Angeles or Houston even if that was hundreds or thousands of miles away

from their home. And unlike other parents who put their children at risk by letting them learn of

and participate in the fraud, Ms. Buckingham succeeded in preventing her son from learning of

her crime.

               Ms. Buckingham’s Acceptance of Responsibility

       As described above, Ms. Buckingham immediately and unwaveringly accepted

responsibility for her crime. She did not issue a public statement for strangers to comment on

and media to dissect; instead, she demonstrated her remorse every single day, to the people who

are closest to her. She told her children on the day of her arrest that she would be pleading

guilty. She had spent the day in jail, after having lost consciousness upon her arrest, and when

she got home her first priority was making sure her children understood that she would be

accepting responsibility for her crime. She has also discussed her guilt frankly and candidly with

friends and family, even under uncomfortable circumstances. See Ex. B at 17 (Norah Weinstein

Letter); id. at 19 (Brian Weinstein Letter).

       Ms. Buckingham’s acceptance of responsibility was immediate after her arrest because

she already understood that she had committed a crime. Unlike other defendants, she never tried


                                                 9
to convince herself that her actions were legitimate. And unlike Peter Jan Sartorio, whose

understanding of wrongdoing was inferred from the fact that he tried to conceal his actions by

making multiple smaller cash withdrawals rather than paying with a check, Ms. Buckingham’s

understanding of wrongdoing was clear and recorded months before her arrest. She called Mr.

Singer in November 2018 after her ex-husband sent her a note saying he was upset about what

she had done, because she believed that he was referring to her crime and she wanted to know if

Mr. Singer had spoken with her ex-husband. PSR ¶ 48. That recorded conversation clearly

demonstrates that Ms. Buckingham, like Mr. Sartorio, knew that she had committed a crime.

Like Mr. Sartorio, Ms. Buckingham made no attempts to lie to herself. Thus, acceptance of

responsibility is another distinguishing factor for Ms. Buckingham, just as it was for Mr.

Sartorio.

               Ms. Buckingham’s History and Characteristics

       Ms. Buckingham is not the woman the Government tries to portray her to be. 6 Dana

Oliver, who has known Ms. Buckingham for thirty years, states that “[t]here is not one entitled

bone in her body.” Ex. B at 34. The letters submitted by Ms. Buckingham’s friends and family

describe a woman who is kind, giving, and generous—not just with money, as one might expect

given her resources, but with her time. When her friend, Sarah        , was diagnosed with ALS

about ten years ago, Ms. Buckingham took in and provided for the whole family for a year, and

has visited her on a weekly basis since. Id. at 11-12 (Sarah       letter); id. at 13 (Claire

Gladstone Letter). Ms. Buckingham’s commitment to her friend is “absolutely unparalleled”: “I




6
  The Government has urged the Court to consider the wealth and privilege of the defendants in
this case in imposing a sentence. While Ms. Buckingham’s success is certainly a factor in that
she has no extenuating circumstances to blame for her crime, she should not face a harsher
sentence solely because of her wealth, which is what the Government is advocating here.


                                                10
have watched her spoon feed Sarah, fill and give her medicines, handle her choking, walk her,

talk for her. She does it completely behind the scenes.” Id. at 15 (N. Weinstein Letter).

       The letters also speak to Ms. Buckingham’s volunteer work and her commitment to the

community. She has dedicated thousands of hours to Baby2Baby, a non-profit which provides

basic essentials to children living in poverty. See, e.g., id. at 15-17 (Norah Weinstein Letter); id.

at 53 (Sara Happ Letter) (“She refuses, each year, to stand at the Baby2Baby fundraiser when

they ask their key members to rise and be applauded for their work. She simply won’t do it.

You see, Jane gives silently, humbly, and from a place of pure generosity. She asks for nothing

in return.”). She has also spent many years working with the UCLA Rape Treatment Center and

its affiliate Stuart House, which helps children and adult victims of sexual abuse and assault.

Since her arrest, she has been volunteering at Chrysalis by folding and sorting clothes for

homeless individuals and others in poverty who need help getting a job. Id. at 21-22 (Loranger

Letter). Ms. Buckingham tries to make a difference in any way that she can. See id. at 25-26

(Kaye Kramer Letter) (describing how Ms. Buckingham “has hired low-income, female, teenage

interns from underserved Los Angeles communities for many years, so that they can have a paid

experience working in an office, the opportunity to learn about Marketing and the chance to

begin to build a resume”).

       The letters and stories from the people who know Ms. Buckingham best, and not the

broad generalizations of the prosecutors, tell the true story of who she is. None of these letters or

stories serve as an excuse or justification for Ms. Buckingham’s crime, and they are not being

offered for that purpose. But they do provide a glimpse into who Jane Buckingham is as a




                                                 11
person—and it is that person, and not the stereotypes offered by the Government, who is before

the Court for sentencing. 7

                Ms. Buckingham Is a Single Parent

       Courts in this district and across the country have overwhelmingly sentenced defendants

similarly situated to Ms. Buckingham to probation. See ECF No. 425 & Ex. C (discussing

sentencing data for defendants with 0-6 month Guidelines range, no criminal history, and

Guidelines range calculated under § 2B1.1). Those courts have all recognized, consistent with

the Application Note to USSG § 5C1.1, that imprisonment is not necessary to punish, deter, or

rehabilitate non-violent first offenders like Ms. Buckingham, and that the social costs of

incarceration outweigh any public benefit in almost all of these cases. In this case, an additional

and important consideration is the fact that Ms. Buckingham is a single parent, whose minor

child (a 16-year-old daughter) has lived solely with her for the last three-and-a-half years. Ms.

Buckingham’s ex-husband lives in San Diego—several hours away—and their daughter has only

stayed with him on a handful of occasions during that time. Ms. Buckingham’s daughter writes

that

                              Ex. B at 5 (                 Letter). Ms. Buckingham’s son added:



            Id. at 3 (                   Letter). Ms. Buckingham’s parents are both deceased and

she has no other family nearby who could care for her daughter. While Ms. Buckingham

understands that single parents are not immune from incarceration and that this Court does and

has sentenced other single parents to prison, this Court has also considered family circumstances



7
 As the letters also reflect, Ms. Buckingham is the sole caregiver for her minor daughter. If she
were to be incarcerated, there is no other family who is able to care for her daughter while she is
away.


                                                 12
as a factor in choosing to sentence defendants to probation instead of incarceration in cases

involving much higher Guidelines calculations. See Statement of Reasons at 3, United States v.

Johnson, 15-cr-10389-IT (D. Mass. 2017), ECF No. 153.

       The government has assembled, in a detailed brief, the cases it considered most

supportive of its demands for jail, and none of them are cases in which a court sentenced a single

parent to prison when that defendant had a sentencing range of 0-6 months and was a first time

offender. We have searched and believe there are none. The Government can offer no reason as

to why the Court is unable to fashion an appropriate sentence that does not include incarceration.

The Government has pointed to the need for consistency across cases, but Ms. Buckingham is

the only parent in this unique situation. Each of the other defendants in this case, except for the

Abbotts, has a spouse who can care for any minor children while they are imprisoned; and in the

case of the Abbotts, the Court permitted the defendants to stagger their self-surrender dates so

that one parent could always be at home to care for their minor daughter. Ms. Buckingham’s

family situation is unique among this group of defendants and should be taken into account in

determining an appropriate sentence.

       SPECIFIC AND GENERAL DETERRENCE

       A sentence of probation also supports the goals of both specific and general deterrence.

As to specific deterrence, there can be little doubt that Ms. Buckingham is not at risk of

recidivism. She is a first time offender. She has already suffered consequences as a result of her

arrest and conviction—which is not to say that she should not be punished, but the impact to her

life is certainly a factor in considering whether she is at risk of reoffending.

       Ms. Buckingham also recognizes the need to deter similarly situated individuals from

cheating the system and thinking that they can get away with it because of their privilege. But

Ms. Buckingham’s arrest and conviction have already served that goal. Prior to this prosecution,


                                                  13
most cases of cheating on standardized tests were not even prosecuted. The SAT, for example,

was aware of 150 cases of cheating by impersonation each year (in addition to many other cases

of cheating in other ways), and those cheating cases were not even reported to the schools. See

Valerie Strauss, When Kids cheat on SAT, ACT, Washington Post, Mar. 25, 2010, available at

http://voices.washingtonpost.com/answer-sheet/college-admissions/when-kids-cheat-on-sat-

act.html. Cheating on standardized tests typically resulted in prosecutions only if they involved

an additional crime, such as the forgery of an identification document. See, e.g., United States v.

Xinyan Wang, 1:17-cr-10402-IT (D. Mass.). But after all of the publicity surrounding this

prosecution, there can no longer be a perception that cheating is a crime that does not get

reported or prosecuted. Any parent that is presented with the choice that Mr. Singer offered Ms.

Buckingham will certainly stop to think about the ramifications of that choice, and a term of

imprisonment for Ms. Buckingham is not required to send that message. Indeed, surely there are

other coaches in the country who have been deterred from participating in a “side door” scheme

even though the only coach to be sentenced thus far, John Vandemoer, received a sentence of

probation. Further, eight parents have already been sentenced to prison in this case. It is not

necessary to sentence every parent to prison in order to send a message of general deterrence,

and Ms. Buckingham’s particular circumstances mean that a sentence of probation in this case

will not detract from the overall general deterrence effect that this Court’s sentences have

conveyed.

                                         CONCLUSION

       For the foregoing reasons, Ms. Buckingham respectfully requests that this Court impose a

sentence of probation, along with such fine and community service as the Court deems

appropriate.




                                                14
Dated: October 16, 2019        Respectfully submitted,


                               /s/ Joseph F. Savage
                               Joseph F. Savage (BBO #443030)
                               Yvonne W. Chan (BBO# 669223)
                               GOODWIN PROCTER LLP
                               100 Northern Avenue
                               Boston, Massachusetts
                               Tel.: (617) 570-1000
                               Fax: (617) 523-1231
                               JSavage@goodwinlaw.com
                               YChan@goodwinlaw.com

                               Michael J. Proctor (pro hac vice)
                               DURIE TANGRI LLP
                               530 Molino Street, Suite 111
                               Los Angeles, CA 90013
                               Tel.: 213-992-4499
                               Fax:   415-236-6300
                               mproctor@durietangri.com

                               Attorneys for Defendant Jane Buckingham




                          15
                                 CERTIFICATE OF SERVICE

        I, Joseph F. Savage, hereby certify that this document filed through the ECF system will
be sent electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF) and paper copies will be sent to those indicated as non-registered participants on October
16, 2019.



                                                      /s/ Joseph F. Savage




                                                 16
